DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 recite the limitation “the service identifier set” in line 7 of claim 4, line 6 of claim 11, and line 6 of claim 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0383164 to Kim et al.

Regarding claim 1:
Kim discloses a central unit handover method, comprising:
receiving, by a first distributed unit (DU), a first bearer setup request that is about a first service and that is sent by a target central unit (CU), wherein the first bearer setup request comprises a first service identifier (see S806 of Figure 8, for example; the DU receives a bearer setup request from a target CU; this bearer setup request includes an identifier of at least a first bearer (in the list); as indicated in paragraph 0045, an “RB signifies a service provided…” and further that “[t]he configuration of the RB implies a process for specifying a radio protocol layer and channel properties to provide a particular service…”; thus, the RB identifier is interpreted as a  service identifier); 
determining, by the first DU based on the first service identifier, whether a service resource needs to be allocated to the first service (see S807 of Figure 8, for example; the DU attempts to establish a resource (bearer) for the first service; as indicated in paragraphs 0093-0094, for example, the DU determines whether to accept or reject each of the bearers, and thus determine whether a resource needs to be allocated for a first service); and 
sending, by the first DU, a first bearer setup response to the target CU, wherein the first bearer setup response comprises information used to indicate whether the service resource needs to be allocated to the first service (see step S808 of Figure 8, for example; the DU sends a bearer setup response message to the target CU indicating whether each bearer was accepted or rejected and thus whether a service resource needs to be allocated for the service).


8:
Kim discloses a service processing apparatus, comprising:
a processor (see processor 1311 of Figure 13, for example); and 
a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the processor to (see memory 1312 of Figure 13 and paragraph 0199, for example): 
receive a first bearer setup request that is about a first service and that is sent by a target central unit (CU), wherein the first bearer setup request comprises a first service identifier (see S806 of Figure 8, for example; the DU receives a bearer setup request from a target CU; this bearer setup request includes an identifier of at least a first bearer (in the list); as indicated in paragraph 0045, an “RB signifies a service provided…” and further that “[t]he configuration of the RB implies a process for specifying a radio protocol layer and channel properties to provide a particular service…”; thus, the RB identifier is interpreted as a  service identifier); 
determine, based on the first service identifier, whether a service resource needs to be allocated to the first service (see S807 of Figure 8, for example; the DU attempts to establish a resource (bearer) for the first service; as indicated in paragraphs 0093-0094, for example, the DU determines whether to accept or reject each of the bearers, and thus determine whether a resource needs to be allocated for a first service); and 
send a first bearer setup response to the target CU, wherein the first bearer setup response comprises information used to indicate whether the service resource needs to be allocated to the first service (see step S808 of Figure 8, for example; the DU sends a bearer 

Regarding claim 15:
Kim discloses a computer-readable storage medium comprising computer program codes stored thereon, executable by one or more processors for performing handover, the computer program codes including wherein the instructions comprises (see processor 1311 and memory 1312 of Figure 13 and paragraph 0199, for example): 
instructions for receiving a first bearer setup request that is about a first service and that is sent by a target central unit (CU), wherein the first bearer setup request comprises a first service identifier (see S806 of Figure 8, for example; the DU receives a bearer setup request from a target CU; this bearer setup request includes an identifier of at least a first bearer (in the list); as indicated in paragraph 0045, an “RB signifies a service provided…” and further that “[t]he configuration of the RB implies a process for specifying a radio protocol layer and channel properties to provide a particular service…”; thus, the RB identifier is interpreted as a  service identifier); 
instructions for determining based on the first service identifier, whether a service resource needs to be allocated to the first service (see S807 of Figure 8, for example; the DU attempts to establish a resource (bearer) for the first service; as indicated in paragraphs 0093-0094, for example, the DU determines whether to accept or reject each of the bearers, and thus determine whether a resource needs to be allocated for a first service); and 
instructions for sending a first bearer setup response to the target CU, wherein the first bearer setup response comprises information used to indicate whether the service resource needs to be allocated to the first service (see step S808 of Figure 8, for example; the DU sends a bearer setup response message to the target CU indicating whether each bearer was accepted or rejected and thus whether a service resource needs to be allocated for the service).

Regarding claims 6, 13, and 20:
Kim discloses the limitation that the first service identifier is an identifier of the service resource of the first service (see S806 of Figure 8 and the description in the rejection of the independent claims above, which demonstrate that the first service identifier is an identifier of the resource (bearer) of the first service).

Regarding claims 7 and 14:
Kim discloses the limitation that the first service is a data domain service or a circuit domain service (disclosed throughout; see paragraph 0045, for example, which describes the service as a data transmission, and thus the first service is at least a data domain service).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0383164 to Kim et al in view of R3-171682 “Whether a gNB-DU can be connected with multiple gNB-CUs” to NEC (cited in the IDS filed 9/16/2020).

Regarding claims 4, 11, and 18:
Kim discloses the limitations of before receiving, by the first distributed unit DU, the first bearer setup request that is about the first service and that is sent by the target central unit CU, further comprising: 
receiving, by the first DU, a second bearer setup request that is about a second service and that is sent by [a source] CU (see S806 of Figure 8, for example; the DU receives a bearer setup request from a CU; clearly, the process described in Figure 8 can be repeated both before and after the instance illustrated in Figure 8 for different services); 
generating, by the first DU, a second service identifier based on the second service, and using the second service identifier as one of the service identifier set (see S807 of Figure 8, for example; the DU attempts to establish a resource (bearer) for the service; as indicated in paragraphs 0093-0094, for example, the DU determines whether to accept or reject each of the bearers, and generates a set of service identifiers (the accepted RB identifiers sent in the response); each RB identifier in this set is a generated service identifier that is part of the service identifier set); and 
sending, by the first DU, a second bearer setup response to [the source] CU, wherein the second bearer setup response comprises the second service identifier (see step S808 of Figure 8, for example; the DU sends a bearer setup response message to the target CU including the service identifiers (RB identifiers)).


Regarding claims 5, 12, and 19:
Kim, modified, discloses the limitations of after receiving, by the first DU, the second bearer setup request that is about the second service and that is sent by the source CU, further comprising: allocating, by the first DU, a second service resource to the second service (see S807 of Figure 8 and paragraphs 0093-0094, for example; the DU attempts to establish a resource (bearer) for the service).

Allowable Subject Matter
Claims 2, 3, 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 2020/0229049 to Wu et al discloses a communication method in a wireless base station separation architecture.
U.S. Patent Application 2018/0368109 to Kim discloses a method for managing resources based on an open interface for central units (CU) and distributed units (DU).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 9, 2021